Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 5-14-21 have been accepted by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-17 are rejected under 35 U.S.C. 102a1 as being anticipated by Jin (US 2019/0378454).
Regarding claim 15, Jin (Fig. 2) discloses a method for operating a pixel drive compensation circuitry implemented in an electronic device, comprising:
identifying a grid of grid points spatially spanning an electronic display panel (eg. grid points A, B, C, and D, shown in Fig. 2), each grid point associated with a temperature value (eg. temperature T1 at grid point A, temperature T2 at grid point B, etc. as discussed in [0046]);
identifying tiles within the grid (such as the tile shown in Fig. 2), each tile made up of four of the grid points (in this example, made of the four grid points A, B, C, and D);
interpolating (“bilinear interpolation” discussed in [0045]), from temperature values associated with grid points making up each tile (eg. T1, T2, T3, and T4), tile temperature values for each tile in the grid (eg. to find the temperature T using the equation seen in [0045]); and
performing pixel drive compensation based at least in part upon the tile temperature values for each tile in the grid (the interpolated temperature is used “generate a compensation data signal corresponding to the plurality of sub-pixels” as discussed in [0049]).

Regarding claim 16, Jin discloses a method as discussed above, comprising:
performing the pixel drive compensation, by selecting compensation data derived from one or more lookup tables of a plurality of lookup tables (called a “default reference data table” in [0049]), selected based upon at least one of the tile temperature values (the “compensation data signal” is generated “according to the to-be-displayed brightness of the plurality of sub-pixels, the temperatures of the plurality of sub-pixels, and the default reference data table” as discussed in [0049]).

Regarding claim 17, Jin discloses a method as discussed above, comprising:
dynamically selecting the compensation data for each tile based upon a temperature corresponding to that tile (the temperature is dynamically detected using the plurality of temperature sensors 111, and “receives the temperatures at the locations of four temperature sensors 111” as discussed in [0043]).

Claim 18 is rejected under 35 U.S.C. 102a1 as being anticipated by Lo (US 2009/0267888).
Regarding claim 18, Lo (Fig. 3) discloses an electronic device comprising:
a display panel (34);
a memory (33); and
a display pipeline (32) coupled between the memory and the display panel (seen in Fig. 3, 32 is between 33 and 34), wherein the display pipeline comprises:
pixel drive compensation circuitry (part of the circuitry of 32 is used to “providing a compensation” as discussed in [0041]), comprising pixel modification circuitry (part of the circuitry of 32 is used to output a “overdriving signal” to modify how the pixel operates, eg. by adjusting the pixel values with 35), wherein the pixel modification circuitry is configured to:
modify first input pixel data (“first image data Cur_Data of a current frame”) based at least in part on a temperature associated with the first input pixel data (“generate the first overdriving signal Drv_Out according to… the operation temperature T_Data” as discussed in [0044]); and
provide the modified first input pixel data for rendering at the display panel (Drv_Out is supplied to 34 as seen in Fig. 4, see also [0043]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lo as applied to claim 18 above, and further in view of Jin.
Regarding claim 19, Lo discloses an electronic device as discussed above, however fails to teach or suggest wherein the temperature associated with the first input pixel data comprises a tile temperature interpolated from temperature values associated with four grid points of a grid of grid points spanning a display panel.
Jin (Fig. 2) discloses an electronic device, comprising:
a display panel (1); and
circuitry (2) configured to:
modify first input pixel data (to generate a “compensation data signal”) based at least in part on a temperature (T, calculated using the equation in [0045]) associated with the first input pixel data (the “compensation data signal” is generated “according to the to-be-displayed brightness of the plurality of sub-pixels, the temperatures of the plurality of sub-pixels, and the default reference data table” as discussed in [0049]); and
provide the modified first input pixel data for rendering at the display panel (“outputs the compensation data signals” for display as discussed in [0039]),
wherein the temperature associated with the first input pixel data comprises a tile temperature interpolated (“bilinear interpolation” discussed in [0045]) from temperature values associated with four grid points (eg. T1, T2, T3, and T4) of a grid of grid points (eg. grid points A, B, C, and D, seen in Fig. 2) spanning a display panel (the full grid of grid points shown spanning the display panel in Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lo so that the temperature associated with the first input pixel data comprises a tile temperature interpolated from temperature values associated with four grid points of a grid of grid points spanning a display panel as taught by Jin because this “improves the accuracy of temperature compensation” (see [0056]).

Regarding claim 20, Lo and Jin disclose an electronic device as discussed above, and the combination further discloses wherein the pixel drive compensation circuitry is configured to select particular compensation values from a plurality of available compensation values (eg. from the available values shown in the tables of Fig. 4B of Lo) based upon a comparison of temperatures (eg. 25°C or 30°C) associated with sets of lookup tables (eg. a set of two lookup tables shown in Fig. 4B of Lo) used to derive the plurality of available compensation values (eg. by “interpolation” as discussed in [0050] of Lo) and the tile temperature (taught by Jin, as discussed above).
It would have been obvious to one of ordinary skill in the art to combine Lo and Jin for the same reasons as discussed above.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Lo (Fig. 3) discloses a pixel drive compensation circuitry, comprising:
pixel modification circuitry (300), wherein the pixel modification circuitry is configured to:
perform a write-back of the multi-frame history to memory communicatively coupled to the pixel modification circuitry (the frame memory “records image data Pre_Data of several previous frames” similarly to as discussed in [0009]); and
drive compensation circuitry (32), wherein the drive compensation circuitry is configured to:
retrieve the multi-frame history from the memory (as shown in Fig. 4A, the multi-frame history “Pre_Data” is retrieved from 33 and supplied to 32, with a similar “11 receives the image data Pre_Data of the previous frames from the frame memory 10” discussed in [0009]); and
determine a drive compensation value (Drv_Out, see [0047] which discusses how “32 generates the first overdriving signal Drv_Out according to the first image data Cur_Data of the current frame, the x second image data Pre_Data of the x previous frame(s), and the operation temperature T_Data”) based at least in part on third input pixel data (Cur_Data), a temperature associated with the third input pixel data (T_Data), and the multi-frame history (“Pre_Data of the x previous frame(s)”), wherein an electronic display is configured to drive a pixel of a display panel based at least in part on the drive compensation value (the pixels of display panel 34 are driven using the overdriving signal Drv_Out, discussed in [0043]).
Additionally, Lo discloses modifying first input pixel data based at least in part on second input pixel data and a temperature associated with the first input pixel data (for example, during a previous frame, when the “frame N-1” data was the “current frame,” it would also have been modified based the previous “frame N-2” data and previous temperature T_Data, similarly to as discussed above, and in [0047]).
However, Lo only teaches wherein the unmodified first input pixel data is stored in the multi-frame history (eg. a previous frame’s image data is stored in the frame memory as Pre_Data, but not Drv_Out data that was modified first input pixel data) and so fails to teach or suggest wherein the pixel modification circuitry is configured to “modify first input pixel data based at least in part on second input pixel data and a temperature associated with the first input pixel data to produce a multi-frame history” combined with the claimed “perform a write-back of the multi-frame history to memory communicatively coupled to the pixel modification circuitry.”

Shiomo et al. (US 2004/0135800) discloses modifying first input pixel data (current frame data D0(i,j,k-1)) based at least in part on second input pixel data (previous frame data D00(i,j,k-2)) and a temperature associated with the first input pixel data (“based on results of sensing by the temperature sensor 35” as discussed in [0091]) to produce a multi-frame history (“alter” the data “for storage in the frame memory 31” discussed in [0091]).
However, Shiomo is directed to modifying the bit width of the pixel data “in order to reduce the required storage capacity” and is not combinable with the overdriving of Lo.

Park (US 2006/0061828) discloses modifying first input pixel data (“outputs the compensation gray-scale data Gn-1' that is the data signal to the data driving part 140 based on the gray-scale data Gn of the present frame” as discussed in [0103]) based at least in part on second input pixel data (also “based on… the compensation gray-scale data Gn-1' of the previous frame”) and receives a temperature associated with the first input pixel data (“receives a temperature signal T” as discussed in [0103]) to produce a multi-frame history (the compensation gray-scale data is based on multiple frames, as discussed above).
However, Park fails to teach or suggest wherein the multi-frame history is specifically “based” on the temperature associated with the first input pixel data or wherein the multi-frame history is written back into memory (compensation gray-scale data Gn-1' is only output to the display, and does not directly use the received temperature).

However, Park also discloses modifying first input pixel data (to generate “compensation gray-scale data Gc” as discussed in [0105]) based at least in part on second input pixel data (“with respect to gray-scale data of the previous frame” as discussed in [0105]) and a temperature (“at various temperatures” as discussed in [0105]) to produce a multi-frame history (which is then stored in 130, see [0105]).
However, Park fails to teach or suggest wherein the modified first input pixel data is based on a temperature associated with the first input pixel data (instead, the temperature is of the gray-scale data of the previous frame), and also fails to teach or suggest  wherein the stored compensation data is retrieved to determine a drive compensation value for a third pixel input (instead Park only teaches storing the compensation value for user later in the same frame).

Therefore, each of the currently cited references of record fails to teach or suggest pixel modification circuitry configured to “modify first input pixel data based at least in part on second input pixel data and a temperature associated with the first input pixel data to produce a multi-frame history” when combined with either “perform a write-back of the multi-frame history to memory” or “determine a drive compensation value based at least in part on third input pixel data, a temperature associated with the third input pixel data, and the multi-frame history” and each of the other currently cited claim limitations.

Claims 2-14 are dependent upon claim 1 and so are allowable for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890. The examiner can normally be reached Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M BLANCHA/               Primary Examiner, Art Unit 2691